[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                      For the First Circuit


Nos. 01-2396
     02-1276

          HENRY L. SOLANO, ACTING SECRETARY OF LABOR,
                    U.S. DEPARTMENT OF LABOR,

                       Plaintiff, Appellee,

                                v.

                          TODD LASCOLA,

                      Defendant, Appellant.
                       ____________________

                   CPI FINANCIAL SERVICES, INC.

                            Defendant.


          APPEALS FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF RHODE ISLAND

      [Hon. Ronald R. Lagueux, Senior U.S. District Judge]


                             Before

                        Boudin, Chief Judge,
               Torruella and Lipez, Circuit Judges.


     Todd J. LaScola on brief pro se.
     Eugene Scalia, Timothy D. Hauser, Karen L. Handorf, and Peter
B. Dolan, U.S. Department of Labor, on brief for appellee.
                       ____________________

                        October 18, 2002
                      ____________________
     Per Curiam.       Todd J. LaScola has appealed a district court

judgment of default and the subsequent denial of his motion seeking

to vacate that default judgment pursuant to Fed. R. Civ. P. 60(b).1

We review these rulings for abuse of discretion.                Teamsters Local

No. 59 v. Superline Transp. Co., Inc, 953 F.2d 17, 19 (1st Cir.

1992).   Finding none, we affirm.

     On appeal, LaScola reiterates his contention that his failure

timely to respond to the Department of Labor (DOL) complaint may be

excused by his preoccupation with his criminal case.                     LaScola

contends that the DOL sought an unfair advantage by filing its

civil action to coincide with the criminal proceeding, but he has

shown    nothing     unfair   or    devious    about    the    timing.    While

undoubtedly a distraction, the contemporaneous pendency of the

criminal proceeding, in and of itself, cannot relieve LaScola from

responsibility in answering the DOL civil suit.                LaScola provides

no authority otherwise.       Further, he concedes that he was aware of

the civil action and was properly served with the complaint and

summons.      If the criminal action was adversely impacting his

ability to respond to the civil action, at the very least, LaScola

could have, and should have, sought an extension of time in which

to respond to the DOL filing.                What he could not do without

consequence    was    to   simply    ignore    the     DOL    action.    LaScola



     1
      The default judgment also entered against LaScola's
company, CPI Financial Services, Inc. LaScola's notices of
appeal were filed solely on his own behalf.

                                       -2-
acknowledges having discussed with Attorney O'Neil, who was then

representing him in the criminal case, the possibility that DOL

would file a civil action.           From aught that appears, LaScola

decided to rely on O'Neil's conjecture that a suit by DOL was of

questionable viability. That reliance apparently caused LaScola to

simply ignore the subsequently-filed action -- a risky and doubtful

gamble which he lost. LaScola suggests a further factor mitigating

in favor of vacating the default judgment is the failure to provide

him with notice of the default judgment hearing and subsequent

filings at his place of incarceration. But having failed to appear

in the civil action, he was not entitled to service of such notice.

Taylor v. Boston & Taunton Transp. Co., 720 F.2d 731, 733 (1st Cir.

1983); Fed. R. Civ. P. 55(b)(2).

     Even were LaScola's default determined to be a product of

excusable   neglect   so   as   to   justify   relief   pursuant   to   Rule

60(b)(1), he has failed to demonstrate a potentially meritorious

defense. See Teamsters Local No. 59 v. Superline Transp. Co., Inc,

953 F.2d at 20.       He provided no evidentiary support for his

contentions that his contract with the trustees of Local 99's Plan

anticipated a performance based on a fixed income rate of return or

that the RBG commissions should not be included in the calculation

of the opportunity losses.      Finally, the default judgment neither

constitutes a double recovery nor, in view of the DOL's concession

that LaScola would have a viable defense should the SEC actually

return the commissions to the Plan, will there be a double recovery

                                     -3-
by the federal government.

     In sum, there was no abuse of discretion in the district

court's rulings and we affirm.




                                 -4-